Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would have had no expectation of success in combining the cited references to arrive at the claimed invention.  Applicant specifically argues that because the secondary references teach specific rubber compositions which contain components that are outside the scope of the claim that the reference cannot be combined with the primary reference of Otsuki.  This argument is unpersuasive.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Otsuki does not provide any ranges for the amount of zinc oxide or stearic acid used within the disclosed rubber compositions.  However, it is known to those of skill in the art that these amounts can vary based on the desired vulcanization parameters.  To show that these amounts can vary, the references of Makiuchi et al. and Custodero et al. are cited to teach that overlapping amounts of what is claimed is known in the art.  The entire exemplified rubber compositions of Makiuchi et al. and Custodero et al. are not to be bodily incorporated into the composition of Otsuki.  Additionally, it is not necessary that to use the disclosed amounts of zinc oxide and stearic acid that the exact components used in the secondary references must also be incorporated into the primary reference.  The claimed amounts of zinc oxide and stearic acid are disclosed by the cited references and the references teach that the claimed amounts are appropriate for use in rubber compositions based on natural rubber and used for tires.  There is nothing on the record to show that the claimed amounts of these components are critical to the invention.  Therefore, the rejection of record stands.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767